Citation Nr: 0311098	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-21 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected suppurative otitis media.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected postoperative residuals of tonsillectomy 
and adenoidectomy.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from August 1946 to August 
1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied the veteran's request for increased evaluations for 
bilateral hearing loss, suppurative otitis media, and 
postoperative residuals of tonsillectomy and adenoidectomy, 
claimed as an upper respiratory disability.  

In May 2001, the Board remanded this case for further 
development of the evidence.  Upon review of the record, the 
Board concludes that such development was accomplished 
satisfactorily.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The veteran was afforded a travel Board hearing in February 
2001.  Generally, the Veterans Law Judge (VLJ) who conducts a 
hearing must also render the decision in the case.  The VLJ 
who conducted that hearing is no longer employed at the 
Board.  In such situations, the veteran must be afforded 
another hearing.  In March 2003, however, the veteran stated 
that he did not wish to testify at another hearing.  Thus, 
this case will be decided by the undersigned based on the 
evidence of record.

In November 2002, the veteran filed a claim of service 
connection for post-traumatic stress disorder (PTSD) as well 
as claims of service connection for damaged nasal membranes, 
tumors in the ears, and "all [his] teeth."  As these issues 
have not been procedurally developed, the Board is referring 
them to the RO for initial adjudication.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  The veteran's bilateral hearing loss is manifested by 
average pure tone thresholds at 1,000, 2000, 3000, and 4000 
Hertz of 34 decibels in the right ear and 46 decibels in the 
left ear, and by speech recognition ability of 94 percent 
correct bilaterally.

3.  The veteran's suppurative otitis media is manifested by 
no more than chronic drainage of the right ear.

4.  The veteran suffers from no postoperative residuals of a 
tonsillectomy and adenoidectomy.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2002).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
suppurative otitis media have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.85, 4.86, 4.87, Diagnostic Code 6200 (2002).

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected postoperative 
residuals of a tonsillectomy and adenoidectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 
4.2, 4.3, 4.7, 4.97, Diagnostic Code 6599 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits enumerated 
above.  The discussions in the rating decision, statement of 
the case, supplemental supplemental statements of the case, 
Board remand, and July 2001 and April 2002 letters have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, by those letters and by February 2002 supplemental 
statement of the case, the veteran was advised of the types 
of evidence VA would assist him in obtaining.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records and a July 2001 VA medical 
examination report.  As the record shows that the veteran has 
been afforded a VA examination in connection with his claims, 
the requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been 
met.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

Factual Background 

The veteran was granted service connection for bilateral 
hearing loss, otitis media, and postoperative residuals of 
tonsillectomy and adenoidectomy in July 1951 rating decision.  
He is seeking increased ratings for these disabilities, 
currently rated as listed on the title page above.  

An August 1996 private medical examination report indicated 
that the veteran had been experiencing decreased auditory 
acuity and required a hearing aid.  

An April 1997 VA progress note reflected complaints of 
otorrhea.  

In February 1998, the veteran filed a claim for increased 
ratings for the disabilities enumerated above.  

An April 1998 VA progress note indicated that he has had 
marked improvement bilaterally with respect to pure tone 
thresholds.  

In April 1998, he was afforded VA medical and audiologic 
examination.  The examiner indicated that the veteran wore a 
hearing aid in the left ear, but not on the right, as the 
right ear continued to drain purulent material.  The 
examiner's clinical impression included bilateral 
cholesteatomas as well as conductive, and possibly 
neurosensory, hearing loss.  

By August 1998 rating decision, the RO denied the veteran's 
claims.  The 20 percent evaluation for bilateral hearing loss 
was continued as 20 percent disabling; evaluation of 
suppurative otitis media was continued as 10 percent 
disabling; and evaluation of postoperative residuals of a 
tonsillectomy and adenoidectomy remained noncompensably 
compensable.

At his February 2001 hearing, the veteran stated that he went 
to the Ft. Miley VA Medical Center in San Francisco 
periodically to have his ears cleaned out, and he claimed 
that he received nasal radium treatment for his ear problems 
in the past.  He furnished a copy of a June 1951 clinical 
record in which it was noted that he "had radium treatment 
to no avail" and a copy of a page from a publication to the 
effect that nasal radiation treatment posed health questions 
that require medical follow-up.  

At a July 2001 VA medical examination, the veteran reported 
persistent chronic right ear drainage.  He used a hearing aid 
only on the left side, but could not use one on the right 
side due to continued discharge.  The veteran also reported 
treatment with radium implants in the nasal cavity in 1951 
and indicated that he experienced significant sinus problems 
since that time.  On objective examination, the examiner 
noted evidence of a radical mastoidectomy complete with 
cavity and otherwise poor otologic landmarks in the left ear.  
On the right side, there were even poorer landmarks with more 
scarring present and no discernible tympanic membrane.  There 
was a chronic moist discharge emanating from the right ear.  
The nasal cavities were clear with only a mild amount of 
intranasal edema.  The veteran was able to move air through 
the nasal cavity when requested to do so.  

With respect to the severity of the veteran's suppurative 
otitis media, there was chronic drainage and discomfort in 
the right ear, which prevented the veteran from using a 
hearing aid on the right side despite very poor hearing.  
With respect to the veteran's sinuses, the examiner noted 
that residuals were essentially nonexistent, and that the 
veteran's sinus problem was, in effect, resolved.  The 
examiner additionally stated that the veteran had undergone 
an adenoidectomy, not a tonsillectomy.  In addition, radium 
treatment did not result in any nasal damage.  With respect 
to hearing loss, the examiner stated that it was due to a 
combination of noise exposure in service and to his bilateral 
mastoidectomies.

Audiometric test results, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
       
30
30
45
34
LEFT
50
30
45
60
        
46

Speech recognition was 94 percent correct bilaterally.  The 
examiner diagnosed moderate to mild conductive hearing loss 
from 250 to 3000 Hertz, and moderate to severe mixed hearing 
loss from 4000 to 8000 Hertz in the right ear.  As for the 
left ear, the examiner diagnosed moderate to mild to moderate 
conductive hearing loss from 250 to 3000 Hertz and severe 
mixed hearing loss from 4000 to 8000 Hertz.  

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of the Schedule.  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.87, Code 6100 (2002).  The assignment of 
disability ratings in hearing loss cases is derived by a 
mechanical application of the Rating Schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lindeman v. Principi, 3 Vet. App. 345 (1992).  The 
ratings derived from the Schedule are intended to make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.85.  

With respect to the veteran's bilateral hearing loss, an 
increased rating is not warranted.  The veteran is reminded 
that the evaluation of hearing loss is a purely mechanical 
function in which the Board has no leeway.  38 C.F.R. §§ 4.85 
(Tables VI, VIa, and VII), 4.86, 4.87 Diagnostic Code 6100.  
Based on the July 2001 audiologic examination results, the 
veteran would not be entitled to a compensable evaluation.  
Id.  The veteran's bilateral hearing loss, however, is 
nonetheless evaluated as 20 percent disabling.  As such, an 
increased rating for bilateral hearing loss cannot be 
granted.  Id.  The Board notes that the veteran's hearing 
loss has been rated 20 percent disabling effective May 1, 
1963, and that, because that evaluation has been in effect 
for more than 20 years, it cannot be reduced.  See 
38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2002).

The veteran's right ear suppurative otitis media is rated 10 
percent disabling under Diagnostic Code 6200.  That is the 
maximum evaluation available under the schedule for that 
disability.  38 C.F.R. § 4.87.  As such, additional 
compensation for that disability is not warranted.  

Residuals of an adenoidectomy are rated zero percent 
disabling under Diagnostic Code 6599 pertaining generally to 
diseases of the nose and throat.  See 38 C.F.R. §§ 4.27, 4.97 
(2002).  Pursuant to a comprehensive VA medical examination 
in July 2001, the examiner found no adverse residuals 
resulting from an adenoidectomy.  The rating schedule is 
intended to compensate veterans for average impairment of 
earning capacity due to service-connected disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Because the veteran does 
not suffer from any disability  resulting from the 
adenoidectomy, a compensable rating cannot be granted.  

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 whether or not 
raised by the veteran, as required by Schafrath.  The Board, 
however, finds no basis on which to assign a higher 
disability evaluations in that the veteran manifests no 
separate and distinct symptoms of bilateral hearing loss, 
right ear suppurative otitis, or residuals of an 
adenoidectomy not contemplated in the currently assigned 
percent ratings permitted under the Rating Schedule.

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to the 
veteran's service-connected disabilities is warranted.  38 
C.F.R. 3.321(b)(1) (2002).  There is, however, no evidence to 
show marked interference with employment or frequent periods 
of hospitalization due the veteran's service-connected 
disabilities and he has made no assertions to that effect.  
Thus, an extraschedular rating is unwarranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996)

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions with respect to the three issues 
discussed above.


ORDER

An evaluation in excess of 20 percent for service-connected 
bilateral hearing loss is denied.

An evaluation in excess of 10 percent for service-connected 
suppurative otitis media is denied.

An increased (compensable) evaluation for service-connected 
postoperative residuals of tonsillectomy and adenoidectomy is 
denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

